9 F.3d 109
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Aaron BRANCH, Defendant-Appellant.
No. 93-1835.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1993.

Before:  NORRIS and SILER, Circuit Judges;  and CELEBREZZE, Senior Circuit Judge.

ORDER

1
The defendant appeals the sentence imposed pursuant to his plea of guilty to a charge of violating the terms of his supervised release.  He now moves to remand this case to the district court for resentencing in light of this court's recent opinion in United States v. Truss, No. 92-2171 (6th Cir.  September 8, 1993).  The government has filed a response concurring with the defendant's request.


2
On June 15, 1993, Branch pleaded guilty to a charge of violating the terms of his supervised release and was sentenced to nine months of incarceration and a twenty-six month term of supervised release.  He now appeals that sentence.  A district court may modify or revoke a term of supervised release pursuant to the authority conferred under 18 U.S.C. Sec. 3583(e).  In Truss, this court joined the majority of circuits in holding that Sec. 3583(e) does not permit the district court, after revoking supervised release, to sentence the defendant to both a prison term and an additional term of supervised release.  In view of this holding, the court concludes that the defendant's sentence should be vacated and reconsidered by the district court.


3
It is therefore ORDERED that the motion for remand is granted.  The defendant's sentence is vacated and this action is remanded for resentencing.